Amazon - Avow Hospice                                                                                              Page 1 of 4
                         Case 2:19-cv-00409-SPC-UAM Document 1-1 Filed 06/18/19 Page 1 of 4 PageID 15



     Contact Us Today! 239.261.4404




     ABOUT     SERVICES     RESOURCES   AVOW KIDS   VOLUNTEER   CAREERS         FOUNDATION   TREASURES   CONTACT



       DONATE NOW


                                                                Amazon
                                                                Home / Amazon




              Celebrate Aunt Janet’s Birthday with a Gift to
                              Avow Kids!

                                                        AMAZON WISH LIST




https://avowcares.org/amazon/                                                                                       6/14/2019
Amazon - Avow Hospice                                                                                          Page 2 of 4
                         Case 2:19-cv-00409-SPC-UAM Document 1-1 Filed 06/18/19 Page 2 of 4 PageID 16


     Help Janet Cohen celebrate Avow Kids in honor of her
     birthday. Aunt Janet’s House, coming in Q2, 2019, will be
     the first and only freestanding center in Collier County for
     children who are healing from grief and loss. In 2018, Avow
     provided 1,259 bereavement visits to children between the
     ages of five through 17 in the Avow Kids program. The
     program includes art, music and play therapy, as well as
     group and family counseling and support.

     It’s easy to donate!

         • Click the Amazon Wish List button below.

         • Choose an item or items (the list can be sorted by
           pricing from low to high or high to low, there’s a
           price-point for everyone).

         • Add the items to your shopping cart, double check
                                                                     To learn more about these and other Avow
           the quantity before purchasing and set it for the         programs and services, visit
           quantity you would like to purchase.                      www.avowcares.org. To schedule a tour of Aunt
                                                                     Janet’s house, please e-mail
         • Check out. Be sure to select Avow Kids for delivery!      betsy.keteltas@avowcares.org.
         • Leave a note with your name and address, so we
           know the gift is from you.

         • Optional: we invite you to send us an e-mail with a
           birthday note for Janet. All notes will be delivered to
           Janet with updates about the wish list donations.
           E-mail Betsy.Keteltas@avowcares.org.

     If you would like to make a cash donation in honor of Janet
     Cohen, or for any other reason, please visit our website or
     mail your contribution to Avow Foundation, 1095




https://avowcares.org/amazon/                                                                                   6/14/2019
Amazon - Avow Hospice                                                                                                                        Page 3 of 4
                         Case 2:19-cv-00409-SPC-UAM Document 1-1 Filed 06/18/19 Page 3 of 4 PageID 17


     Whippoorwill Lane, Naples, FL 34105 and write Aunt
     Janet’s Birthday in the memo line.




                          AMAZON WISH LIST




                                                                Avow Hospice, Inc. complies with applicable Federal civil rights laws and does
                                                                not discriminate on the basis of race, color, national origin, age, disability, or
                                                                sex. Click for more information

                                                                ATTENTION: Language assistance services are available free of charge. Call
                                                                1-888-484-AVOW (2869).




https://avowcares.org/amazon/                                                                                                                 6/14/2019
Amazon - Avow Hospice                                                                                                                                                 Page 4 of 4
                          Case 2:19-cv-00409-SPC-UAM Document 1-1 Filed 06/18/19 Page 4 of 4 PageID 18


     Avow was founded in 1983 as Collier County’s original,                               ATENCIÓN: si habla español, tiene a su disposición servicios gratuitos de
                                                                                          asistencia lingüística. Llame al 1-888-484-AVOW (2869).
     nonprofit hospice. Today, Avow’s companies care not only
     for those who are terminally ill, but also for those who have                        ATANSYON: Si w pale Kreyòl Ayisyen, gen sèvis èd pou lang ki disponib gratis
     serious and chronic illnesses or who have suffered great                             pou ou. Rele 1-888-484-AVOW (2869).
     loss. The Avow companies are:                                                        Click for more translations

     Avow® Hospice, Inc., a not-for-profit hospice, serving                               CLICK HERE TO LEARN ABOUT OUR HOSPICE PRIVACY PRACTICES (English and
     Collier County, Florida since 1983. (Florida Hospice License                         Spanish languages)
     #5022096.) Avow Hospice, Inc. was formerly known as                                  Avow Hospice, Inc. provides notice to its publics that when an individual has
     Hospice of Naples, Hospice of Marco Island and Hospice of                            any concerns about patient care and safety in the organization, that the
     Immokalee.                                                                           organization has not addressed, he or she is encouraged to contact the
                                                                                          organization’s management.
     Avow® Care Services, Inc., a not-for-profit organization
                                                                                          If the concerns cannot be resolved through the organization, the individual is
     devoted to providing palliative medicine services in Collier                         encouraged to contact the Joint Commission at (630) 792-5000 or the Joint
     County, Florida. Avow Hospice, Inc. is accredited by the                             Commission web site at the Joint Commission web site.
     Joint Commission.

     239-235-0844




     Avow® is a registered service mark of Avow Hospice, Inc. All rights reserved. Copyright 2017-2018.




https://avowcares.org/amazon/                                                                                                                                          6/14/2019
